UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-4213


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JARVIS DEVAIL SESSOMS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Louise W.
Flanagan, District Judge. (2:14-cr-00001-FL-1)


Submitted:   December 15, 2015             Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jarvis Devail Sessoms pled guilty to knowingly possessing a

firearm as a convicted felon, in violation of 18 U.S.C. § 922(g)

(2012).     The district court imposed a within-Guidelines 50-month

sentence, to be served consecutively to Sessoms’ undischarged

state sentence on an unrelated offense.                        He appeals, claiming

that     the   district          court’s     refusal      to        run    the        sentence

concurrently     to    Sessoms’      state       sentence      renders     the        sentence

substantively unreasonable.            Finding no error, we affirm.

       We   review     a    sentence       for    reasonableness,             applying      “a

deferential     abuse-of-discretion              standard.”            Gall      v.     United

States, 552 U.S. 38, 41 (2007).                   This review entails appellate

consideration         of     both      the       procedural          and       substantive

reasonableness        of   the    sentence.         Id.   at     51.       In     assessing

procedural     reasonableness,         we    consider       whether        the        district

court    properly     calculated      the    defendant’s        advisory         Sentencing

Guidelines range, gave the parties an opportunity to argue for

an   appropriate      sentence,      considered       the      18    U.S.C.      §     3553(a)

(2012)      factors,       and     sufficiently        explained           the        selected

sentence.      Gall, 552 U.S. at 49–51.              If there are no procedural

errors, we then consider the substantive reasonableness of a

sentence, evaluating “the totality of the circumstances.”                                 Id.

at 51.      A sentence is presumptively reasonable if it is within

the Guidelines range, and this “presumption can only be rebutted

                                             2
by    showing    that      the   sentence           is   unreasonable         when    measured

against the 18 U.S.C. § 3553(a) factors.”                               United States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.
421 (2014).

       We     find    (and    Sessoms      concedes)           that     his    sentence        is

procedurally reasonable.              He argues, however, that the sentence

as imposed is substantively unreasonable because it should run

concurrently with, rather than consecutive to, his undischarged

state sentence.         Under 18 U.S.C. § 3584 (2012), a district court

retains the discretion to run a federal sentence concurrently or

consecutively to an unimposed state sentence.                           Sester v. United

States, 132 S. Ct. 229 (2012).                       In deciding whether to run a

sentence concurrently or consecutively to another sentence, the

court must consider the factors in § 3553(a) (2012).                                 18 U.S.C.

§ 3584(b).           Moreover, the Guidelines express a policy concern

that    the    court       should    determine           whether   to    run    a     sentence

concurrently or consecutively to another sentence to achieve a

reasonable       sentence        and,     with           “an   undischarged          term      of

imprisonment that resulted from conduct only partially within

the    relevant       conduct       for   the       instant     offense,”       it     may    be

reasonable      for    a    court    to   downwardly           depart   to     achieve       that

goal.       U.S. Sentencing Guidelines Manual § 5G1.3 App. n.3(E)

(2014).



                                                3
      Here, the district court properly recognized its authority

to   run   the   federal     sentence    concurrently,       consecutively,   or

partially    concurrently      with     the   undischarged     state   sentence.

The court further addressed the factors set forth in 18 U.S.C.

§ 3553(a) as well as the policy considerations identified in

USSG § 5G1.3.          Accordingly, we find that Sessoms has failed to

overcome the presumption of reasonableness accorded his within-

Guidelines sentence.

      We dispense with oral argument because the facts and legal

contentions      are    adequately    presented   in   the    materials   before

this court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                         4